Citation Nr: 0330007	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to bomb radiation during the 
Allied occupation of Japan during World War II.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to bomb radiation during the 
Allied occupation of Japan during World War II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for lung and prostate 
cancer (claimed as due to exposure to bomb radiation during 
the Allied occupation of Japan during World War II).


FINDINGS OF FACT

1.  The veteran was not involved in on-site participation in 
a test involving atmospheric detonation of a nuclear device 
during active service.  

2.  The veteran was not involved in the occupation of 
Hiroshima or Nagasaki, Japan, by United Stated Forces during 
the period beginning on August 6, 1945 and ending on July 1, 
1946.

3.  The veteran was not interned as a prisoner-of-war (POW) 
in Japan during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of the 
United States Occupation Forces in Hiroshima or Nagasaki 
during the period beginning in August 6, 1945 and ending on 
July 1, 1946.

4.  The veteran's lung cancer did not have its onset during 
active service nor is it related to any incident in service, 
including exposure to radiation.

5.  The veteran's prostate cancer did not have its onset 
during active service nor is it related to any incident in 
service, including exposure to radiation.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in service, aggravated by 
service or manifested to a degree of 10 percent within one 
year from service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).

2.  Prostate cancer was not incurred in service, aggravated 
by service or manifested to a degree of 10 percent within one 
year from service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
August 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 30 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  It is observed in 
this case that the veteran was issued with notice of the 
duty-to-assist provisions of the VCAA in August 2002, over 
one year prior to the date of this Board decision, and that 
the veteran replied in correspondence dated August 2002 that 
he had already submitted copies of his relevant private 
medical records for treatment of his lung and prostate cancer 
during the period from 1991 - 2002 and that he had no further 
evidence to submit on his own behalf.  In the time since 
August 2002, VA continued to assist the veteran in developing 
evidence relevant to the claim on appeal, including 
consideration of an October 2002 witness statement from his 
former commanding officer during service.  VA also contacted 
the Defense Threat Reduction Agency (DTRA) in December 2002 
to determine where the veteran was garrisoned in Japan during 
the Allied occupation and the geographic location of where 
the veteran was stationed  relative to the cities of 
Hiroshima and Nagasaki which were attacked with nuclear 
weapons in August 1945.  The DTRA responded to VA's inquiry 
in February 2003 and this response was duly considered by the 
RO as it related to the merits of his claim.  For these 
reasons, the veteran was not disadvantaged as a result of the 
application of 38 C.F.R. § 3.159(b)(1).

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
for service connection for prostate and lung cancer and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate this claim, and he has 
been notified of VA's efforts to assist him.  (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the service connection claims currently being 
appealed.  For these reasons, further development of these 
issues is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service records and a statement from his former 
commanding officer both show that he served in the 421st 
Engineer Dump Truck Company.  Correspondence dated February 
2003 from the DTRA shows that that agency's review of the 
veteran's military unit history shows that the 421st Engineer 
Dump Truck Company had left the Philippines aboard the naval 
vessel U.S.S. LST 671 on October 14, 1945.  U.S.S. LST 671 
arrived at the port city of Wakayama, Japan, on October 22, 
1945 and remained at anchor there until October 26, 1945, 
when it set sail for Nagoya, Japan, arriving there on October 
27, 1945.  The veteran's unit debarked from the ship on 
October 29, 1945 and he was garrisoned at Nagoya until 
January 15, 1946, when he was ordered to return home to the 
continental United States.  The DTRA noted that Nagoya was 
geographically located approximately 290 miles from Hiroshima 
and 440 miles from Nagasaki.  Wakayama was geographically 
located approximately 175 miles from Hiroshima and 325 miles 
from Nagasaki.  There was no objective indication in the 
veteran's service records that he was ever actually present 
within 10 miles of either Hiroshima or Nagasaki during his 
time on garrison duty in Japan.

Pertinent private medical records from St. Francis Hospital 
and Medical Center of Topeka, Kansas, show that in December 
1991 the veteran presented for treatment with a self-reported 
history of heavy tobacco use averaging a pack per day for 
over 40 years, although he had reportedly quit smoking 
cigarettes approximately seven years prior to December 1991.   
During treatment a pulmonary nodule was discovered in his 
left lobe on chest X-ray.  The treating physician noted that 
no such nodule was observed on a prior chest X-ray which was 
taken in 1985.  In February 1992 the veteran underwent 
surgery in which a left upper lobectomy was performed to 
remove the suspicious lesion.  Biopsy of the lesion revealed 
it to be adeno-aplastic carcinoma of the lung.  Since the 
time of the surgery, subsequent follow-up examinations of his 
lungs from 1992 - 2002 revealed no further manifestation of 
lung cancer.  

Pertinent private medical records from Stormont-Vail Regional 
Health Center show that in February 2002, at age 77, the 
veteran was diagnosed with stage-B adenocarcinoma of his 
prostate gland.  In March 2002 he underwent a radical 
prostatectomy for resection and removal of the cancerous 
gland.  Post-surgical treatment in March 2002 revealed no 
metastatic involvement of his abdomen or pelvis and no 
evidence of recurrence of prostatic carcinoma.

In June 2002 the veteran filed a claim for VA compensation 
for lung and prostate cancer and advanced the contention that 
his cancers were the result of his exposure to radiation from 
the radioactive fallout of the Hiroshima and Nagasaki nuclear 
bombs while he was stationed in Japan with the Allied 
occupational forces.  In his VA Form 9 Substantive Appeal, 
which was received by VA in April 2003, the veteran presented 
the following contention:

"My contention is that my location in 
Japan, at both Nagoya and at Wakayama, 
was down wind from Nagasaki and 
Hiroshima, making us susceptable [sic] 
to fallout.  There is no disputing this 
fact.  I wish to point out that there 
were a number of similar conditions 
among members of my unit.  I do not have 
names or hard supporting information, 
but this has been acknowledged at my 
units' [sic] annual reunions."

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(b) (2003).  Lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).

In this case, the veteran claims that he was exposed to 
radiation in service and that as a result, he developed lung 
and prostate cancer.  He has stated specifically that, while 
stationed in Wakayama and Nagoya, Japan, from October 1945 to 
January 1946, he believed that he was exposed to radioactive 
fallout floating downwind to him from the Hiroshima and 
Nagasaki nuclear explosion sites and that his exposure to 
radiation caused him to develop lung and prostate cancer 
which was subsequently diagnosed over 45 years after his 
separation from service.  

Service connection based on exposure to radiation can be 
awarded on three different legal bases.  First, there are 15 
types of cancers which are presumptively service connected 
under 38 U.S.C.A. § 1112 (c) (West 2002); 38 C.F.R. § 3.309 
(d) (2003).  We note that legal authority, 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), provides a presumption of 
service connection for certain diseases in the case of a 
radiation-exposed veteran, meaning one who was involved in a 
listed radiation risk activity in service.  However, although 
the veteran's particular cancers of the lung and prostate 
(via the presumption for cancers of the urinary tract) are 
among those enumerated cancers subject to service connection 
on a presumptive basis, the evidence of record shows that the 
veteran in this case was not involved in one of the specified 
radiation risk activities.

Specifically, § 3.309 cannot be considered under the facts of 
this case because as noted above, the veteran's claimed 
exposure to radiation is not recognized as one of the 
radiation risk activities which includes: on-site 
participation in a test involving atmospheric detonation of a 
nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United Stated Forces during the period beginning on 
August 6, 1945 and ending on July 1, 1946; or internment as a 
prisoner-of-war (POW) in Japan during World War II, which 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of the United States Occupation Forces in 
Hiroshima or Nagasaki during the period beginning in August 
6, 1945 and ending on July 1, 1946.

We note that 38 C.F.R. § 3.311 (2003) provides procedures for 
adjudicating service connection claims based on exposure to 
ionizing radiation, although the regulation does not provide 
a presumption of service connection.  Ramey v. Gober, 120 
F.3d 1239 (Fed.Cir. 1997).  Radiation claims considered under 
§ 3.311 may include radiation-risk activities as stated under 
§ 3.309 as well as occupational exposure to ionizing 
radiation during active duty.  However, in this veteran's 
case, there are no pertinent records, notations or 
indications otherwise contained within the veteran's service 
records that suggest any radiation dose in service.  All 
service records in this regard are negative.  He was not a 
participant in any atmospheric nuclear testing projects 
during service and he was not a POW held by the government of 
Japan during World War II.  Additionally, the veteran's 
description of his radiation exposure in service is limited 
in its details and development efforts by the RO have not 
produced any evidence of such exposure.  We note that the 
DTRA letter of February 2003 established that the veteran's 
service records did not show that he was any closer than 175 
miles from Hiroshima and 325 miles from Nagasaki during his 
posting in mainland Japan from October 1945 - January 1946.  
In this regard, the regulations define the term "occupation 
of Hiroshima or Nagasaki, Japan, by United States forces" as 
meaning official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  (See 
38 C.F.R. § 3.309(d)(3) (2003)).

Thus, in light of the above discussion and the prevailing law 
and regulations, we note that service connection for 
postoperative residuals of lung and prostate cancer is not 
warranted based on exposure to ionizing radiation. 38 C.F.R. 
§ 3.309 (2003).  Essentially, requests were made in an effort 
to substantiate any possible exposure to radiation during the 
veteran's period of service.  It is clear that he was not 
involved in radiation-risk activities and according to DTRA 
letter as noted above, there are no records to support 
exposure to radiation at any level during service.  The post-
service private treatment reports showing diagnoses and 
treatment for lung cancer in 1991 - 1992 and prostate cancer 
in 2002 are silent with regard to any nexus opinion linking 
these cancers to radiation exposure and there are no other 
records that contain information or documentation pertaining 
to the veteran's radiation dose in service.

Therefore, in view of the evidence above, we conclude that 
the veteran's claim for service connection for postoperative 
residuals of lung or prostate cancer based on exposure to 
radiation necessarily fails.  As noted herein, we have 
determined that the evidence affirmatively establishes that 
the veteran was not exposed to ionizing radiation in service.  
Accordingly, further development under 38 C.F.R. § 3.311 
(2003) is not warranted, and the veteran's claim must be 
denied on this basis.  Moreover, the veteran's service 
connection claims on a direct basis are denied as well.  
There is nothing to relate the veteran's post-service 
development of lung or prostate cancer over 45 years after 
the date of his honorable discharge to his period of active 
duty.  There are no records prior to that time suggestive of 
a lung or prostate disorder and no clinical opinions that 
suggest or tend to suggest that the veteran's lung and 
prostate cancers developed as a result of his period of 
active service.  Indeed, the medical records appear to 
indicate that the veteran's lung cancer was most likely 
related to his long history of cigarette smoking.  Thus, in 
this sense, the veteran's service connection claims on a 
direct basis are also denied.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Moreover, we note that the veteran has not contended that he 
has any expertise in the subject of ionizing radiation or has 
medical expertise at any level.  Furthermore, in his 
Substantive Appeal of April 2003, he has neither provided any 
objective evidence to substantiate his contention that he was 
exposed to ionizing radiation in service nor identified any 
such evidence which could be obtained.  In fact, development 
efforts have proven to the contrary, that is, there are no 
records of exposure to radiation in service.  Additionally, 
he has not provided any evidence of clinical expertise, 
training, or qualifications so as to render any of his 
statements medically competent.  In this regard, we would 
point out that a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge, as in this case.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the weight of the evidence of record is against an 
award of service connection for both lung and prostate 
cancer.  The veteran's claims of entitlement to service 
connection for lung cancer and prostate cancer are thus 
denied.




ORDER

Service connection for lung cancer is denied.

Service connection for prostate cancer is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



